DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action is in response to the RCE filed on 8/19/2020. No claims were cancelled. No claims were added as New.  Claims 1-4 and 6-31 are pending. This Office Action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2020 has been entered.
 

Response to Arguments
A) Applicant’s argue that Andrews fails to disclose, teach or ever suggest “preventing a second given user from accessing the client electronic device, the second given user having previously been assigned to or authenticated on the client electronic device, wherein the second user is forbidden access to the additional functionality ” recited in claim 1.  Examiner respectfully disagrees.

Andrews recites Col. 10 Line 38 – Col. 11 Line 41 “Client data 100 also typically includes one or more responsive actions 150 corresponding to each possible status 148. Typically, an interest holder in portable computing device 14 decides ahead of time the one or more corresponding responsive actions to be taken for each possible status. Alternatively, the interest holder may select an appropriate action to take upon reporting the status to the administrator of host computer 12. Actions 150 typically include a missing action 152, lost action 154, stolen action 156, message queued action 158, payment due action 160, and delinquent action 162, and may also include other predefined actions. Responsive actions 150 may also be referred to as remedial actions 150. 
Typically, the responsive actions 150 are RETRIEVE FILE, DELETE FILE, LOCK-UP DEVICE, TRACK LOCATION, SEND MESSAGE, DOWNLOAD FILE, EXECUTE FILE, SEND BILL, and SEND PAYMENT REMINDER…
…. The action LOCK-UP DEVICE will cause host computer 12 to instruct portable computing device 14 to restrict user access to portable computing device 14. This is typically achieved by locking up the GUI 52 of the operating system 38 of portable computing device 14, as described below. Alternatively, this may be achieved by restricting the user's access privileges in another suitable manner.” 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1, 16, 18-21 and 26-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer (US 20030117316) in view of Schill et al. (US 2002/0022462 ) and Andrews et al. (US 7,047,426) .

As per claim 1, Tischer teaches a method of causing an action to be performed on a client electronic device, comprising: registering with a service (Tischer, Paragraph 0012, recites “Through a wireless network 20, the wireless device 12 is in communication with a computer 22 located within a wireless service provider's facility 24.” It is interpreted that it is implicitly taught that if the wireless device is a part of the wireless server provider, then it would be registered with the service.  See Also Tischer, Paragraph 0017, recites “A sample voice synthetic message for a cellular phone may be: "Your [make and model] phone, registered with [wireless service provider], is likely at your [site established by the user] as of [date and time]." The "site established by the user" may be, for example, "within fifty (50) feet of your summer home."”);
upon completion of registration with the service, periodically communicating with the service (Tischer, Paragraph 0012, recites “The wireless device 12 periodically communicates its location or position to the computer 22.”).
But fails to teach receiving an instruction to perform a specified action with respect to the client electronic device; upon receipt of the instruction, performing the specified action with respect to the client electronic device; and based at least upon a 
However, in an analogous art Schill teaches receiving an instruction to perform a specified action with respect to the client electronic device; upon receipt of the instruction, performing the specified action with respect to the client electronic device; and based at least upon a change in status of a first given user of the client electronic device, permitting the first given user to access additional functionality of the client electronic device, the first given user having previously been assigned to or authenticated on the client electronic device, but not having previously been permitted access to the additional functionality of the client electronic device, the client electronic device having provided the additional functionality (Schill, Paragraph 0020 recites “The user may control the accessing process of services by subscribing into a service list containing entries representing available services of service providers. For example, when switching on the receiving device, the receiving device extracts service information from a main service currently received and shows all available additional services contained within the service information to the user in form of the service list. Further, the receiver may also scan all or a part of all receivable main services to respectively extract service information therefrom and including it into the service list. The user then subscribes to wanted additional services which should be accessed by the receiving device. The receiving device then only accesses those additional services subscribed by the user. The process of subscribing may update the stored service information, as subscribed additional services are memorized in terms of stored service information.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Schill’s Broadcast receiver with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of improved method for accessing services provided by at least one service provider (Schill, Paragraph 0006).
And fails to teach preventing a second given user from accessing the client electronic device, the second given user having previously been assigned to or authenticated on the client electronic device, wherein the second user is forbidden access to the additional functionality.
However, in an analogous art Andrews teaches preventing a second given user from accessing the client electronic device, the second given user having previously been assigned to or authenticated on the client electronic device, wherein the second user is forbidden access to the additional functionality (Andrews recites Col. 10 Line 38 – Col. 11 Line 41 “Client data 100 also typically includes one or more responsive actions 150 corresponding to each possible status 148. Typically, an interest holder in portable computing device 14 decides ahead of time the one or more corresponding responsive actions to be taken for each possible status. Alternatively, the interest holder may select an appropriate action to take upon reporting the status to the administrator of host computer 12. Actions 150 typically include a missing action 152, lost action 154, stolen action 156, message queued action 158, payment due action 160, and delinquent action 162, and may also include other predefined actions. Responsive actions 150 may also be referred to as remedial actions 150. 
Typically, the responsive actions 150 are RETRIEVE FILE, DELETE FILE, LOCK-UP DEVICE, TRACK LOCATION, SEND MESSAGE, DOWNLOAD FILE, EXECUTE FILE, SEND BILL, and SEND PAYMENT REMINDER…
…. The action LOCK-UP DEVICE will cause host computer 12 to instruct portable computing device 14 to restrict user access to portable computing device 14. This is typically achieved by locking up the GUI 52 of the operating system 38 of portable computing device 14, as described below. Alternatively, this may be achieved by restricting the user's access privileges in another suitable manner.”). 
 At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Andrews’ Portable computing device communication system and method with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of protecting access to a computing device in the event of theft.

As per claim 16, Tischer in combination with Schill and Andrews teaches the method of claim 1, Tischer further teaches wherein the periodically communicating with the service comprises periodically communicating with a server associated with the service(Tischer, Paragraph 0012, recites “The wireless device 12 periodically communicates its location or position to the computer 22.”).

As per claim 18, Tischer in combination with Schill and Andrews teaches the method of claim 1, Tischer further teaches wherein the periodically communicating with the service comprises periodic transmission of data between the service and the client electronic device (Tischer, Paragraph 0012, recites “Through a wireless network 20, the wireless device 12 is in communication with a computer 22 located within a wireless service provider's facility 24. The wireless device 12 periodically communicates its location or position to the computer 22. For example, in the case of a cellular phone, the device 12 may simply call the computer 22 at a predetermined interval and communicate its location or position to the computer 22. In the case of a PDA or a laptop computer, the device 12 utilizes a modem to communicate its location or position to the computer 22. This location information is stored in a database 26 associated with the computer 22.”).
	
As per claim 19, Tischer in combination with Schill and Andrews teaches the method of claim 18, Tischer further teaches wherein the periodic transmission comprises multiple transmissions of data at different respective times, and wherein the data is updated between a given one of the transmissions and a subsequent one of the transmissions (Tischer, Paragraph 0012, recites “Through a wireless network 20, the wireless device 12 is in communication with a computer 22 located within a wireless service provider's facility 24. The wireless device 12 periodically communicates its location or position to the computer 22. For example, in the case of a cellular phone, the device 12 may simply call the computer 22 at a predetermined interval and communicate its location or position to the computer 22. In the case of a PDA or a laptop computer, the device 12 utilizes a modem to communicate its location or position to the computer 22. This location information is stored in a database 26 associated with the computer 22.”).

As per claim 20, Tischer in combination with Schill and Andrews teaches the method of claim 18, Tischer further teaches wherein the periodic transmission comprises multiple transmissions of data at different respective times, and wherein a given one of the transmissions of data causes given data to be transmitted to and stored on one of (i) the client electronic device and (ii) a server associated with the service (Tischer, Paragraph 0012, recites “Through a wireless network 20, the wireless device 12 is in communication with a computer 22 located within a wireless service provider's facility 24. The wireless device 12 periodically communicates its location or position to the computer 22. For example, in the case of a cellular phone, the device 12 may simply call the computer 22 at a predetermined interval and communicate its location or position to the computer 22. In the case of a PDA or a laptop computer, the device 12 utilizes a modem to communicate its location or position to the computer 22. This location information is stored in a database 26 associated with the computer 22.”), 
and wherein the given data, prior to a time of the given one of the transmissions, was not stored on the one of (i) the client electronic device and (ii) the server associated with the service, and was stored on the other one of (i) the client electronic device and (ii) the server associated with the service (Tischer, Paragraph 0011, recites “The wireless device 12 may also be capable of determining its location or position utilizing a cellular triangulation method 18, well known to those of ordinary skill in the art. Initially, the location or position of the wireless device 12 is stored locally in a position buffer or database disposed within a memory of the wireless device 12.”).

As per claim 21, Tischer in combination with Schill and Andrews teaches the method of claim 1, Tischer further teaches wherein the periodically communicating with the service comprises periodically sending, to the service, a message, wherein the message comprises one or more of the following: (i) a request for information; (ii) a query; and (iii) a request to check a status (Tischer, Paragraph 0006, recites “The system also includes a wireless network operable for communicating the position information from the wireless device to the database and a first algorithm operable for providing the position information upon request.”).

As per claim 26, Tischer teaches a method of causing an action to be performed on a client electronic device, comprising: registering a client electronic device with a service (Tischer, Paragraph 0012, recites “Through a wireless network 20, the wireless device 12 is in communication with a computer 22 located within a wireless service provider's facility 24.” It is interpreted that it is implicitly taught that if the wireless device is a part of the wireless server provider, then it would be registered with the service.  See Also Tischer, Paragraph 0017, recites “A sample voice synthetic message for a cellular phone may be: "Your [make and model] phone, registered with [wireless service provider], is likely at your [site established by the user] as of [date and time]." The "site established by the user" may be, for example, "within fifty (50) feet of your summer home."”);
(Tischer, Paragraph 0012, recites “The wireless device 12 periodically communicates its location or position to the computer 22.”).
But fails to teach sending an instruction to perform a specified action with respect to the client electronic device; and based at least upon a change in status of a first given user of the client electronic device, permitting the first given user to access additional functionality of the client electronic device, the first given user having previously been assigned to or authenticated on the client electronic device, but not having previously been permitted access to the additional functionality of the client electronic device, the client electronic device having provided the additional functionality.
However, in an analogous art Schill teaches sending an instruction to perform a specified action with respect to the client electronic device; and based at least upon a change in status of a first given user of the client electronic device, permitting the first given user to access additional functionality of the client electronic device, the first given user having previously been assigned to or authenticated on the client electronic device, but not having previously been permitted access to the additional functionality of the client electronic device, the client electronic device having provided the additional functionality (Schill, Paragraph 0020 recites “The user may control the accessing process of services by subscribing into a service list containing entries representing available services of service providers. For example, when switching on the receiving device, the receiving device extracts service information from a main service currently received and shows all available additional services contained within the service information to the user in form of the service list. Further, the receiver may also scan all or a part of all receivable main services to respectively extract service information therefrom and including it into the service list. The user then subscribes to wanted additional services which should be accessed by the receiving device. The receiving device then only accesses those additional services subscribed by the user. The process of subscribing may update the stored service information, as subscribed additional services are memorized in terms of stored service information.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Schill’s Broadcast receiver with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of improved method for accessing services provided by at least one service provider (Schill, Paragraph 0006).
And fails to teach preventing a second given user from accessing the client electronic device, the second given user having previously been assigned to or authenticated on the client electronic device, wherein the second user is forbidden access to the additional functionality.
However, in an analogous art Andrews teaches preventing a second given user from accessing the client electronic device, the second given user having previously been assigned to or authenticated on the client electronic device, wherein the second user is forbidden access to the additional functionality (Andrews recites Col. 10 Line 38 – Col. 11 Line 41 “Client data 100 also typically includes one or more responsive actions 150 corresponding to each possible status 148. Typically, an interest holder in portable computing device 14 decides ahead of time the one or more corresponding responsive actions to be taken for each possible status. Alternatively, the interest holder may select an appropriate action to take upon reporting the status to the administrator of host computer 12. Actions 150 typically include a missing action 152, lost action 154, stolen action 156, message queued action 158, payment due action 160, and delinquent action 162, and may also include other predefined actions. Responsive actions 150 may also be referred to as remedial actions 150. 
Typically, the responsive actions 150 are RETRIEVE FILE, DELETE FILE, LOCK-UP DEVICE, TRACK LOCATION, SEND MESSAGE, DOWNLOAD FILE, EXECUTE FILE, SEND BILL, and SEND PAYMENT REMINDER…
…. The action LOCK-UP DEVICE will cause host computer 12 to instruct portable computing device 14 to restrict user access to portable computing device 14. This is typically achieved by locking up the GUI 52 of the operating system 38 of portable computing device 14, as described below. Alternatively, this may be achieved by restricting the user's access privileges in another suitable manner.”). 
 At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Andrews’ Portable computing device communication system and method with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of protecting access to a computing device in the event of theft.

Regarding claims 27 and 29, claims 27 and 29 are directed to device and an article of manufacture associated with the method of claim 1. Claims 27 and 29 are of similar scope to claim 1, and are therefore rejected under similar rationale.

Regarding claims 28 and 30, claims 28 and 30 are directed to system and an article of manufacture associated with the method of claim 26. Claims 28 and 30 are of similar scope to claim 26, and are therefore rejected under similar rationale.

Claims 2, 4 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer (US 20030117316), Schill et al. (US 2002/0022462 ) and Andrews et al. (US 7,047,426) and in further view of Balasuriya (US 2004/0203895). 

As per claim 2, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the specified action comprises disabling at least some functionality of the client electronic device, and wherein the method further comprises: upon receipt of an instruction from a user to perform a function, refraining from performing the function, wherein the function is included in the at least some functionality.
However, in an analogous art Balasuriya teaches wherein the specified action comprises disabling at least some functionality of the client electronic device, and wherein the method further comprises: upon receipt of an instruction from a user to perform a function, refraining from performing the function, wherein the function is included in the at least some functionality (Balasuriya, Paragraph 0031, recites “A next step 207 decides if the location device is proximate to the communication device. If the devices are proximate, then polling continues by returning to the transmitting 206 and detecting 208 steps. However, if the devices are no longer proximate, a next step includes locking 211 at least one function of the communication device when the detecting step indicates that the identified location device is no longer in proximity to the communication device, i.e. when the signal strength falls below the threshold.”). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Balasuriya’s Locking of communication device based on proximity with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of the benefit to prevent such unauthorized or fraudulent use of devices (Balasuriya, Paragraph 0002).

As per claim 4, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the specified action comprises denying access to at least some data that is stored on the client electronic device.
However, in an analogous art Balasuriya teaches wherein the specified action comprises denying access to at least some data that is stored on the client electronic device (Balasuriya, Paragraph 0031, recites “A next step 207 decides if the location device is proximate to the communication device. If the devices are proximate, then polling continues by returning to the transmitting 206 and detecting 208 steps. However, if the devices are no longer proximate, a next step includes locking 211 at least one function of the communication device when the detecting step indicates that the identified location device is no longer in proximity to the communication device, i.e. when the signal strength falls below the threshold.”). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Balasuriya’s Locking of communication device based on proximity with Tischer’s Systems and methods for locating and tracking a wireless 

As per claim 10, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the specified action comprises being tracked, wherein the being tracked comprises having a location of the client electronic device be tracked, and wherein the method further comprises: disabling at least some functionality of the client electronic device.
However, in an analogous art Balasuriya teaches wherein the specified action comprises being tracked, wherein the being tracked comprises having a location of the client electronic device be tracked, and wherein the method further comprises: disabling at least some functionality of the client electronic device (Balasuriya, Paragraph 0031, recites “A next step 207 decides if the location device is proximate to the communication device. If the devices are proximate, then polling continues by returning to the transmitting 206 and detecting 208 steps. However, if the devices are no longer proximate, a next step includes locking 211 at least one function of the communication device when the detecting step indicates that the identified location device is no longer in proximity to the communication device, i.e. when the signal strength falls below the threshold.”). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Balasuriya’s Locking of communication device based on proximity with Tischer’s Systems and methods for locating and tracking a wireless .

Claims 3 and 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer (US 20030117316), Schill et al. (US 2002/0022462) and Andrews et al. (US 7,047,426) and in further view Muthuswamy et al. (US 2004/0137893).

As per claim 3, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the specified action comprises deleting at least some data that is stored on the client electronic device.
	However, in an analogous art Muthuswamy teaches wherein the specified action comprises deleting at least some data that is stored on the client electronic device (Muthuswamy, Paragraph 0038, recites “FIG. 5 is a flowchart illustrating an alternative embodiment of the operation of the communication system 10 for information security and recovery of FIG. 1 in accordance with the present invention. In the embodiment shown in FIG. 5, the step of disabling access to the network is done after the data backup and erasure steps are completed. Using this method, the carrier is more likely to be able to locate and discreetly access the phone for backup and securing sensitive data, especially in the case of stolen phones. The process begins with Step 500 in which a user reports his communication device as stolen. For example, the user can call the service provider or carrier operating the communication system 10 to report that the communication device 60 was stolen or lost. Next, in Step 505, the service provider transfers the desired information received from the stolen device to its backup server. For example, the plurality of device information 118 can be stored within the backup server 110 of the communication system 10. This step is preferably carried out discreetly without any warnings or signs on the communication device. Next, in Step 510, the service provider determines whether the data transfer was successful. When the data transfer is not successful in Step 510, the process returns to Step 505 and the transfer operation performed again. In Step 515, when the data transfer is successfully completed in Step 510, the carrier initiates the step of erasing substantially all of the information stored on the communication device. Next, in Step 520, the carrier determines whether the data erasure operation of Step 515 was successful. When the data erasure is not successful in Step 520, the process returns to the data erasure Step 515. In Step 525, when the data erasure is successful, the stolen/lost device is now a data secured device.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Muthuswamy’s Communication system for information security and recovery and method therfor with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of discreetly access the phone for backup and securing sensitive data, especially in the case of stolen phones (Muthuswamy, Paragraph 0038).

	As per claim 6, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the specified action comprises backing up 
However, in an analogous art Muthuswamy teaches wherein the specified action comprises backing up at least some data that is stored on the client electronic device, by transmitting the at least some data to another device (Muthuswamy, Paragraph 0038, recites “FIG. 5 is a flowchart illustrating an alternative embodiment of the operation of the communication system 10 for information security and recovery of FIG. 1 in accordance with the present invention. In the embodiment shown in FIG. 5, the step of disabling access to the network is done after the data backup and erasure steps are completed. Using this method, the carrier is more likely to be able to locate and discreetly access the phone for backup and securing sensitive data, especially in the case of stolen phones. The process begins with Step 500 in which a user reports his communication device as stolen. For example, the user can call the service provider or carrier operating the communication system 10 to report that the communication device 60 was stolen or lost. Next, in Step 505, the service provider transfers the desired information received from the stolen device to its backup server. For example, the plurality of device information 118 can be stored within the backup server 110 of the communication system 10. This step is preferably carried out discreetly without any warnings or signs on the communication device. Next, in Step 510, the service provider determines whether the data transfer was successful. When the data transfer is not successful in Step 510, the process returns to Step 505 and the transfer operation performed again. In Step 515, when the data transfer is successfully completed in Step 510, the carrier initiates the step of erasing substantially all of the information stored on the communication device. Next, in Step 520, the carrier determines whether the data erasure operation of Step 515 was successful. When the data erasure is not successful in Step 520, the process returns to the data erasure Step 515. In Step 525, when the data erasure is successful, the stolen/lost device is now a data secured device.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Muthuswamy’s Communication system for information security and recovery and method therfor with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of discreetly access the phone for backup and securing sensitive data, especially in the case of stolen phones (Muthuswamy, Paragraph 0038).

As per claim 7, Tischer in combination with Schill, Andrews and Muthuswamy teaches the method of claim 6, Muthuswamy further teaches wherein the other device is a remote server associated with the service, and wherein the at least some data comprises data previously designated as critical data or as data to be backed up (Muthuswamy, Paragraph 0038, recites “FIG. 5 is a flowchart illustrating an alternative embodiment of the operation of the communication system 10 for information security and recovery of FIG. 1 in accordance with the present invention. In the embodiment shown in FIG. 5, the step of disabling access to the network is done after the data backup and erasure steps are completed. Using this method, the carrier is more likely to be able to locate and discreetly access the phone for backup and securing sensitive data, especially in the case of stolen phones. The process begins with Step 500 in which a user reports his communication device as stolen. For example, the user can call the service provider or carrier operating the communication system 10 to report that the communication device 60 was stolen or lost. Next, in Step 505, the service provider transfers the desired information received from the stolen device to its backup server. For example, the plurality of device information 118 can be stored within the backup server 110 of the communication system 10. This step is preferably carried out discreetly without any warnings or signs on the communication device. Next, in Step 510, the service provider determines whether the data transfer was successful. When the data transfer is not successful in Step 510, the process returns to Step 505 and the transfer operation performed again. In Step 515, when the data transfer is successfully completed in Step 510, the carrier initiates the step of erasing substantially all of the information stored on the communication device. Next, in Step 520, the carrier determines whether the data erasure operation of Step 515 was successful. When the data erasure is not successful in Step 520, the process returns to the data erasure Step 515. In Step 525, when the data erasure is successful, the stolen/lost device is now a data secured device.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Muthuswamy’s Communication system for information security and recovery and method therfor with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of discreetly access the phone for backup and securing sensitive data, especially in the case of stolen phones (Muthuswamy, Paragraph 0038).

As per claim 8, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the specified action comprises restoring at least some data to the client electronic device, the restoring at least some data to the client electronic device comprising receiving, by the client electronic device, the at least some data, the at least some data having been previously (i) stored on the client electronic device, (ii) transmitted to another device, and (iii) deleted from the client electronic device.
However, in an analogous art Muthuswamy teaches wherein the specified action comprises restoring at least some data to the client electronic device, the restoring at least some data to the client electronic device comprising receiving, by the client electronic device, the at least some data, the at least some data having been previously (i) stored on the client electronic device, (ii) transmitted to another device, and (iii) deleted from the client electronic device (Muthuswamy, Paragraph 0032, recites “Similarly, upon receipt of a security re-enablement message, the security application 165 can authorize the restoring of the plurality of device information 118 received from the backup server 110 into the information memory 180.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Muthuswamy’s Communication system for information security and recovery and method therfor with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of discreetly access the phone for backup and securing sensitive data, especially in the case of stolen phones (Muthuswamy, Paragraph 0038).

As per claim 9, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the specified action comprises restoring at least some data to the client electronic device, the restoring at least some data to the client electronic device comprising receiving, by the client electronic device, the at least some data, the at least some data having been previously (i) stored on a second client electronic device, (ii) transmitted to a third device, and (iii) deleted from the second client electronic device, wherein the second client electronic device is not the same device as the third device.
However, in an analogous art Muthuswamy teaches wherein the specified action comprises restoring at least some data to the client electronic device, the restoring at least some data to the client electronic device comprising receiving, by the client electronic device, the at least some data, the at least some data having been previously (i) stored on a second client electronic device, (ii) transmitted to a third device, and (iii) deleted from the second client electronic device, wherein the second client electronic device is not the same device as the third device (Muthuswamy, Paragraph 0038, recites “The plurality of device information 118 is now available to be reprogrammed into a replacement device, into the original device when relocated, or utilized directly for other operations.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Muthuswamy’s Communication system for information security and recovery and method therfor with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of discreetly .

Claim 11  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer (US 20030117316), Schill et al. (US 2002/0022462 ) and Andrews et al. (US 7,047,426) and in further view of Cannon (US 2003/0087627).

As per claim 11, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the specified action is overridden by authentication, on the client electronic device, of a user of the client electronic device, the user having previously inputted authentication credentials in the client electronic device.
	However, in an analogous art Cannon teaches wherein the specified action is overridden by authentication, on the client electronic device, of a user of the client electronic device, the user having previously inputted authentication credentials in the client electronic device (Cannon, Paragraph 0014, recites “In particular, as shown in FIG. 12, a software routine monitors if a lock and unlock menu is chosen 16. If the lock and unlock menu 16 is not chosen, the software routine loops to continuously monitor if user desires to enter the lock and unlock menu 16. Once the user enters the lock and unlock menu, a routine is called that requires a user to enter a lock /unlock PIN 17 that will be used to lock and unlock the mobile phone.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Cannon’s Wireless device temporary recovery mode .

Claims 12-15, 17 and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer (US 20030117316), Schill et al. (US 2002/0022462) and Andrews et al. (US 7,047,426) and in further view Helle (US 6,662,023).

As per claim 12, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the instruction is caused to be transmitted to the client electronic device from a remote location.
	However, in an analogous art Helle teaches wherein the instruction is caused to be transmitted to the client electronic device from a remote location (Helle, Claim 45, recites “A method for remotely locking a mobile phone, comprising the steps of: receiving a telecommunication control signal; locking the mobile phone if the telecommunication control signal contains a control message with a phone stolen instruction therein;”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Helle’s Method and apparatus for controlling and securing mobile phones that are lost, stolen or misused with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of preventing use of a stolen device (Helle, Col. 1 Lines 36-28).

As per claim 13, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the instruction is caused to be transmitted to the client electronic device by the service.
	However, in an analogous art Helle teaches wherein the instruction is caused to be transmitted to the client electronic device by the service (Helle, Claim 45, recites “A method for remotely locking a mobile phone, comprising the steps of: receiving a telecommunication control signal; locking the mobile phone if the telecommunication control signal contains a control message with a phone stolen instruction therein;”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Helle’s Method and apparatus for controlling and securing mobile phones that are lost, stolen or misused with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of preventing use of a stolen device (Helle, Col. 1 Lines 36-28).

As per claim 14, Tischer in combination with Schill, Andrews and Helle teaches the method of claim 13, Andrews further teaches wherein the causing of transmission of the instruction is triggered by an act of a user of the client electronic device, the user having previously inputted authentication credentials in the client electronic device, and wherein the act of the user of the client electronic device comprises issuing a user instruction to perform the action with respect to the client electronic device (Andrews, Col. 6 Lines 13-27, recites “As will be described in detail below, one of the application programs 40 portable computing device 14 is configured to run is a screen-blocking program 114. Screen-blocking program 114 is configured to restrict access to the portable computer device. Screen-blocking program 114 is typically configured to display an information window 54 containing a message that the device has been locked, and a password window 56, requiring a user to enter a password 146 before gaining access to the contents of portable computing device 14. Typically, an interest holder in the portable computing device may request that the host computer 12 instruct portable computing device 14 to execute the screen-blocking program upon determining that the portable computing device 14 has a predefined status, such as MISSING, LOST, or STOLEN.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Andrews’ Portable computing device communication system and method with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of protecting access to a computing device in the event of theft.

As per claim 15, Tischer in combination with Schill, Andrews and Helle teaches the method of claim 14, Andrews further teaches wherein the user instruction to perform the action with respect to the client electronic device is conditioned on the client electronic device having been reported lost or stolen (Andrews, Col. 6 Lines 13-27, recites “As will be described in detail below, one of the application programs 40 portable computing device 14 is configured to run is a screen-blocking program 114. Screen-blocking program 114 is configured to restrict access to the portable computer device. Screen-blocking program 114 is typically configured to display an information window 54 containing a message that the device has been locked, and a password window 56, requiring a user to enter a password 146 before gaining access to the contents of portable computing device 14. Typically, an interest holder in the portable computing device may request that the host computer 12 instruct portable computing device 14 to execute the screen-blocking program upon determining that the portable computing device 14 has a predefined status, such as MISSING, LOST, or STOLEN.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Andrews’ Portable computing device communication system and method with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of protecting access to a computing device in the event of theft.


As per claim 17, Tischer in combination with Schill and Andrews teaches the method of claim 16, but fails to teach wherein the server is remote from the client electronic device.
However, in an analogous art Helle teaches wherein the server is remote from the client electronic device (Helle, Claim 45, recites “A method for remotely locking a mobile phone, comprising the steps of: receiving a telecommunication control signal; locking the mobile phone if the telecommunication control signal contains a control message with a phone stolen instruction therein;”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Helle’s Method and apparatus for controlling and securing mobile phones that are lost, stolen or misused with Tischer’s Systems and methods for 

As per claim 22, Tischer in combination with Schill and Andrews teaches the method of claim 21, but fails to teach in response to the periodically sending the message to the service, receiving a message from the service.
However, in an analogous art Helle teaches in response to the periodically sending the message to the service, receiving a message from the service (Helle, Claim 45, recites “A method for remotely locking a mobile phone, comprising the steps of: receiving a telecommunication control signal; locking the mobile phone if the telecommunication control signal contains a control message with a phone stolen instruction therein;”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Helle’s Method and apparatus for controlling and securing mobile phones that are lost, stolen or misused with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of preventing use of a stolen device (Helle, Col. 1 Lines 36-28).

As per claim 23, Tischer in combination with Schill and Andrews teaches the method of claim 21, but fails to teach wherein the receiving of the instruction to perform a specified action with respect to the client electronic device occurs in response to an instance of the periodically sending of the message to the service.
(Helle, Claim 45, recites “A method for remotely locking a mobile phone, comprising the steps of: receiving a telecommunication control signal; locking the mobile phone if the telecommunication control signal contains a control message with a phone stolen instruction therein;”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Helle’s Method and apparatus for controlling and securing mobile phones that are lost, stolen or misused with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of preventing use of a stolen device (Helle, Col. 1 Lines 36-28).

As per claim 24, Tischer in combination with Schill and Andrews teaches the method of claim 1, but fails to teach wherein the periodically communicating with the service comprises periodically receiving, from the service, a message, and wherein the message comprises one or more of the following: (i) a request for information; and (ii) updated information.
However, in an analogous art Helle teaches wherein the periodically communicating with the service comprises periodically receiving, from the service, a message, and wherein the message comprises one or more of the following: (i) a request for information; and (ii) updated information (Helle, Claim 45, recites “A method for remotely locking a mobile phone, comprising the steps of: receiving a telecommunication control signal; locking the mobile phone if the telecommunication control signal contains a control message with a phone stolen instruction therein;”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Helle’s Method and apparatus for controlling and securing mobile phones that are lost, stolen or misused with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of preventing use of a stolen device (Helle, Col. 1 Lines 36-28).


	
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer (US 20030117316), Schill et al. (US 2002/0022462) and Andrews et al. (US 7,047,426) and in further view of  Ulrich (US 20040268154). 

	As per claim 25, Tischer in combination with Schill and Andrews, teaches the method of claim 1, but fails to teach permitting an administrator user to access the client electronic device upon receipt by the client electronic device of credentials of the administrator user, the client electronic device being assigned to a different user; and permitting a second given user to access additional functionality of the client electronic device, the second given user having previously been assigned to or authenticated on the client electronic device, but not having previously been permitted access to the additional functionality of the client electronic device.
 (Ulrich, Paragraph 0043, recites “At block 420, a determination is made whether the logon process was acceptable. If so, at block 418 a new ticket is issued with its associated authscheme, and the requested portal content component is rendered at block 410. If the logon process is still not acceptable, at block 422 the failed logon counter is incremented. The counter is monitored for failed logons to exceed a predetermined threshold, at block 424. If too many logons fail, at block 426 an error message may be displayed, and the account is locked until unlocked by an administrator or other means.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Ulrich’s Authentication scheme system and method with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of protecting access to a computing device and being able to grant access if necessary.


Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tischer (US 20030117316), Schill et al. (US 2002/0022462) and Andrews et al. (US 7,047,426) and in further view of Wade et al. (US 5,552,776).

As per claim 31, Tischer in combination with Schill teaches the method of claim 1, but fails to teach wherein the client electronic device comprises encrypted data stored on the client electronic device, and wherein the specified action comprises keeping encrypted at least some of the encrypted data stored on the client electronic device.
However, in an analogous art Wade, teaches wherein the client electronic device comprises encrypted data stored on the client electronic device, and wherein the specified action comprises keeping encrypted at least some of the encrypted data stored on the client electronic device (Wade, Col. 16, Lines 22-30, recites “Standard. Such encryption circuits are well-known, and available commercially on a single integrated circuit. If a removable module data storage device 1301 is stolen, the encrypted data on the enclosed disk drive will still be secure. More secure encryption algorithms such as NSA's Level I algorithm RSA's or the El Gamal algorithm could be implemented. It might also be desirable to utilize data compression in conjunction with encryption to keep the additional required data storage space to a minimum.”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to use Wade’s Enhanced security system for computing devices with Tischer’s Systems and methods for locating and tracking a wireless device because it offers the advantage of the benefit ensuring data that is encrypted maintain encryption when a device is stolen (Wade, Col. 16, Lines 22-30).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439